Title: To James Madison from John Adams, 14 March 1813
From: Adams, John
To: Madison, James


Private
Dear SirQuincy March 14. 1813
The Revd, Mr Henry Colman of Hingham my Neighbour and Acquaintance, has a Brother, as I am informed, who wishes to be considered as a Candidate for a Commission in the Army. As the Brother is unknown to me, I can Say nothing of his Pretensions. But I can Say of the Minister that in point of Taste and Sense he is fit for a companion of a Jefferson and a Madison; and in point of Learning and Integrity worthy to be a Disciple of a Barrow and a Butler. I have no hesitation, then, in Saying that the Government may Safely repose, entire confidence in the Candour and Correctness of whatever Representations Mr Coleman may make, relative to his Brother. Let me add, that in the present disagreable Situation of Things it Seems to me of much importance that Attention Should be given to Such Characters, that this disaffected Part of The Nation may be gradually reconciled to a cordial Participation in this righteous and indispensible War.
I have written to The Secretary at War upon this Subject: But I am not informed what Commission, Mr Colman Solicits. I have the honor to be, Sir your most obedient Servant
John Adams
